 



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
EDUCATION REALTY TRUST, INC.
AND
RANDALL H. BROWN
JANUARY 1, 2008

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between EDUCATION REALTY
TRUST, INC. (the “Company”), and RANDALL H. BROWN (the “Executive” and, together
with the Company, the “Parties”) is effective as of January 1, 2008 (the
“Effective Date”).
     WHEREAS, the Company desires to employ Executive as Executive
Vice-President, Chief Financial Officer, Treasurer and Secretary, and Executive
desires to accept said employment by the Company;
     WHEREAS, Executive’s position is a position of trust and responsibility
with access to Confidential Information (defined below), Trade Secrets (defined
below) and information concerning employees and customers of the Company;
     WHEREAS, the Trade Secrets and Confidential Information, and the
relationship between the Company and each of its employees and customers are
valuable assets of the Company and may not be used for any purpose other than
the Company’s Business (defined below);
     WHEREAS, Executive acknowledges that if Executive were to perform services
for a competitor during the Restricted Period (defined below), it would be
inevitable that Executive would disclose the Company’s Trade Secrets and
Confidential Information;
     WHEREAS, the Company has agreed to employ Executive in exchange for
Executive’s compliance with the terms of this Agreement; and
     WHEREAS, the Company and Executive desire to express the terms and
conditions of Executive’s employment in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
     1. Definitions. For purposes of this Agreement, all initially capitalized
words and phrases used in this Agreement have the following meanings:
     “Agreement” shall have the meaning set forth in the introductory paragraph
above.
     “Application” shall have the meaning set forth in Section 9.
     “Base Salary” shall have the meaning set forth in Section 4(a).
     “Board” shall have the meaning set forth in Section 2(a).
     “Bonus” shall have the meaning set forth in Section 4(b).

 



--------------------------------------------------------------------------------



 



     “Business” shall mean the business of owning and managing off-campus
student housing communities, providing third-party management services for
student housing communities, and providing third-party development consulting
services for student housing communities.
     “Cause”, shall mean any one of the following events: (a) Executive’s
insubordination; (b) Executive’s breach of this Agreement; (c) any act or
omission by Executive which injures, or is likely to injure, the Company or the
business reputation of the Company; (d) Executive’s dishonesty, fraud,
malfeasance, negligence or misconduct; (e) Executive’s failure to (i)
satisfactorily perform Executive’s duties under this Agreement, (ii) follow the
direction of any individual to whom Executive reports, (iii) abide by the
policies, procedures, and rules of the Company, or (iv) abide by laws applicable
to Executive in Executive’s capacity as an employee, executive, or officer of
the Company; (f) Executive’s arrest, indictment for, conviction of, or entry of
a plea of guilty or no contest to, a felony or crime involving moral turpitude;
(g) Executive’s resignation unless such resignation is based upon Good Reason;
or (h) Executive’s refusal to perform duties unless such refusal is based upon
Good Reason.
     “Change of Control” means (a) the sale, transfer, or other disposition of
eighty percent (80%) or more of the aggregate value of the Company’s assets, as
reasonably determined by the Board, or (b) a sale of fifty percent (50%) or more
of the then outstanding voting stock of the Company in a single transaction or a
series of related transactions.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” shall have the meaning set forth in Section 4(a).
     “Company” shall have the meaning set forth in the introductory paragraph
above.
     “Confidential Information” means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential. Confidential
Information includes, but is not limited to, future business plans, the
composition, description, schematic or design of products, future products or
equipment of the Company, communication systems, audio systems, system designs
and related documentation, advertising or marketing plans, information regarding
independent contractors, employees, clients and customers of the Company, and
information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of an unauthorized disclosure, has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
party, or otherwise enters the public domain through lawful means.
     “Contact” means any interaction between Executive and a Customer which:
(a) takes place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company, and (b) occurs during the last year of
Executive’s employment with the Company (or during Executive’s employment if
employed less than a year).

2



--------------------------------------------------------------------------------



 



     “Cure Period” shall have the meaning set forth within the definition of
“Good Reason”.
     “Customer” means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.
     “Defense Costs” has the meaning set forth in Section 13.
     “Duties” means supervising the Risk-Management and IT Departments, and
functioning as the Company’s Chief Financial Officer, which includes the usual
and customary duties of a Chief Financial Officer of a public corporation, such
as overseeing the Company’s treasury, recordkeeping and reporting activities.
     “Effective Date” shall have the meaning set forth in the introductory
paragraph above.
     “Employee” means any person who (a) is employed by the Company at the time
Executive’s employment with the Company ends, (b) was employed by the Company
during the last year of Executive’s employment with the Company (or during
Executive’s employment if employed less than a year), or (iii) is employed by
the Company during the Restricted Period.
     “Employment Period” shall have the meaning set forth in Section 3(a).
     “Executive” shall have the meaning set forth in the introductory paragraph
above.
     “Good Reason” shall exist if (a) the Company, without either cause or
Executive’s written consent, materially reduces Executive’s then current title,
duties or responsibilities, provided, however, that the occurrence of the Change
of Control and the corresponding change in Executive’s duties and
responsibilities one (l) or more year(s) after the Change of Control shall not,
by itself, be sufficient to qualify as Good Reason under this clause,
(b) Executive provides written notice to the Company of such action and provides
the Company with thirty (30) days to remedy such action (the “Cure Period”),
(c) the Company fails to remedy such action within the Cure Period, and
(d) Executive resigns within ten (10) days of the expiration of the Cure Period.
Good Reason shall not include any isolated, insubstantial or inadvertent action
that is not taken in bad faith, and is remedied by the Company within the Cure
Period.
     “Incentive Plan” means the Company’s 2004 Incentive Plan.
     “Licensed Materials” means any materials that Executive utilizes for the
benefit of the Company, or deliver to the Company or the Company’s customers,
which (i) do not constitute Work Product, (ii) are created by Executive or of
which Executive is otherwise in lawful possession, and (iii) Executive may
lawfully utilize for the benefit of, or distribute to, the Company or the
Company’s customers.
     “Parties” shall have the meaning set forth in the introductory paragraph
above.
     “Renewal Period” shall have the meaning set forth in Section 3(b).
     “Restricted Period” means the time period during Executive’s employment
with the Company, and for two years after Executive’s employment with the
Company ends.

3



--------------------------------------------------------------------------------



 



     “Restricted Stock Award” means the Restricted Stock Award Agreement, dated
January 31, 2005, between the Company and the Executive, which granted
restricted stock to the Executive pursuant to the Incentive Plan.
     “Section 409A Taxes” shall have the meaning set forth in Section 25.
     “Separation Conditions” shall have the meaning set forth in Section 6(c).
     “Territory” means the Continental United States.
     “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (a) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
     “Unvested Award Shares” shall have the meaning set forth in the Restricted
Stock Award.
     “Vested Award Shares” shall have the meaning set forth in the Restricted
Stock Award.
     “Work Product” means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of Executive, and artistic works, and (b) any subject matter
protected under patent, copyright, proprietary database, trademark, trade
secret, rights of publicity, confidential information, or other property
rights,- including all worldwide rights therein, that is or was conceived,
created or developed in whole or in part by Executive while employed by the
Company and that either (i) is created within the scope of Executive’s
employment, (ii) is based on, results from, or is suggested by any work
performed within the scope of Executive’s employment and is directly or
indirectly related to the Business of the Company or a line of business that the
Company may reasonably be interested in pursuing, (iii) has been or will be paid
for by the Company, or (iv) was created or improved in whole or in part by using
the Company’s time, resources, data, facilities, or equipment.
     2. Employment and Duties.
          (a) The Company shall employ Executive as Executive Vice-President,
Chief Financial Officer, Treasurer and Secretary. Executive shall perform all
duties that are consistent with Executive’s position and that may otherwise be
assigned to Executive by the Company from

4



--------------------------------------------------------------------------------



 



time to time. Executive shall report directly to the Board of Directors (the
“Board”) of the Company or any other executive designated by the Board from time
to time.
          (b) Executive agrees to (i) devote all necessary working time required
of Executive’s position, (ii) devote Executive’s best efforts, skill, and
energies to promote and advance the business and/or interests of the Company,
and (iii) fully perform Executive’s obligations under this Agreement.
          (c) During Executive’s employment, Executive shall not render services
to any other entity, regardless of whether Executive receives compensation,
without the prior written consent of the Company. Executive may, however,
(i) engage in community, charitable, and educational activities, (ii) manage
Executive’s personal investments, (iii) continue working with Allen & O’Hara,
Inc., provided, however, that such work does not compete with the Company and
does not involve student housing whatsoever, and (iv) with the prior written
consent of the Company, serve on corporate boards or committees, provided that
such activities do not conflict or interfere with the performance of Executive’s
obligations under this Agreement or conflict with the interests of the company.
          (d) Executive agrees to comply with the policies and procedures of the
Company as may be adopted and changed from time to time, including those
described in the Company’s employee handbook and other policies set forth by the
Company from time to time. If this Agreement conflicts with such policies or
procedures, this Agreement will control.
          (e) As an officer of the Company, Executive owes a duty of care and
loyalty to the Company, as well as a duty to perform such duties in a manner
that is in the best interests of the Company.
     3. Term.
          (a) The term of this Agreement shall be for a period of three
(3) years, beginning on the Effective Date and ending on the third anniversary
of the Effective Date (the “Employment Period”).
          (b) Upon expiration of the Employment Period, this Agreement will
automatically renew for a one-year period (each a “Renewal Period’), unless
either Party notifies the other Party, in writing, at least sixty (60) days
prior to the end of the Employment Period or the Renewal Period that the
Agreement will not be renewed. If this Agreement is renewed in accordance with
this Section 3, each Renewal Period shall be included in the definition of
“Employment Period” for purposes of this Agreement.
          (c) If this Agreement is not renewed in accordance with this
Section 3, Executive’s employment will either (i) terminate, or (ii) convert to
an at-will relationship, meaning that Executive may terminate Executive’s
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company, and the Company may terminate Executive’s employment at
any time with or without cause or advance notice.
          (d) If this Agreement is not renewed and Executive’s employment
converts to an at-will relationship, then (i) the period in which Executive
continues to be employed with the

5



--------------------------------------------------------------------------------



 



Company shall not be included in the definition of “Employment Period” for
purposes of this Agreement, and (ii) this Agreement will no longer be in effect;
provided, however, that the restrictive covenants and all post-termination
obligations contained in this Agreement shall survive termination of this
Agreement.
     4. Compensation.
          (a) During the Employment Period, the Company will pay to Executive an
annual base salary (“Base Salary”) as determined from time to time by the
Compensation Committee of the Board (the “Committee”), minus applicable
withholdings, in accordance with the Company’s normal payroll practices.
Executive’s Base Salary will be adjusted annually at the discretion of the
Committee based upon Executive’s performance and the Company’s performance.
          (b) During the Employment Period, Executive will be eligible to
receive an annual bonus of up to 100% of Base Salary only if, as determined by
the Committee in its sole discretion, Executive meets certain criteria
established from year to year by the Committee (the “Bonus”). Executive will not
receive any Bonus if Executive does not meet such criteria. The Bonus will be
subject to all applicable withholdings and will be paid between January 1 and
March 15 of the year following the end of the year in which the Bonus was
earned.
          (c) During the Employment Period, Executive shall be eligible to
participate in all benefit plans in effect for executives and employees of the
Company, subject to the terms and conditions of such plans.
          (d) During the Employment Period, Executive shall be entitled to
4 weeks of paid vacation per calendar year.
          (e) During the Employment Period, Executive shall be entitled to
receive all other fringe benefits available to executives of the Company.
          (f) During the Employment Period, the Company will reimburse Executive
for all approved business expenses incurred by Executive in the performance of
Executive’s duties under this Agreement in accordance with the policies and
procedures of the Company.
     5. Termination. This Agreement may be terminated by any of the following
events:
          (a) Expiration of the Employment Period unless renewed or extended as
set forth above;
          (b) Mutual written agreement between Executive and the Company at any
time;
          (c) Executive’s death;
          (d) Executive’s disability which renders Executive unable to perform
the essential functions of Executive’s job even with reasonable accommodation;
          (e) by the Company for Cause;

6



--------------------------------------------------------------------------------



 



          (f) by Executive for Good Reason;
          (g) Resignation by Executive without Good Reason; and
          (h) Without Cause, which shall mean any termination of employment by
the Company which is not defined in Section 5(a) through Section 5(g) above.
     6. Company’s Post-Termination Obligations.
          (a) If this Agreement terminates for the reasons set forth in
Section 5(a) , Section 5(b), Section 5(e) or Section 5(g) above, then the
Company will pay Executive (i) all accrued but unpaid wages, based on
Executive’s then current Base Salary, through the termination date; and (ii) a
payment for all approved, but unreimbursed, business expenses, provided that a
request for reimbursement of business expenses is submitted in accordance with
the Company’s policies and submitted within five (5) business days of
Executive’s termination date. The Company shall have no other obligations to
Executive, including under any provision of this Agreement, Company policy, or
otherwise; however, Executive shall continue to be bound by Section 8 and all
other post-termination obligations to which Executive is subject, including, but
not limited to, the obligations contained in this Agreement.
          (b) If this Agreement terminates for any of the reasons set forth in
Section 5(c) , Section 5(d), Section 5(f) or Section 5(h) above, then the
Company will pay Executive (i) all accrued but unpaid wages through the
termination date, based on Executive’s then current Base Salary; (ii) a payment
for all accrued but unpaid vacation through Executive’s termination date, based
on Executive’s then current Base Salary; (iii) a payment for all approved, but
unreimbursed, business expenses, provided that a request for reimbursement of
business expenses is submitted in accordance with the Company’s policies and
submitted within five (5) business days of Executive’s termination date; (iv) a
payment for all earned and accrued but unpaid bonuses; and (v) payment of any
COBRA continuation coverage premiums required for the coverage of Executive and
Executive’s eligible dependents under the Company’s major medical group health
plan for a period of up to 18 months (or, if less, the period that Executive and
Executive’s eligible dependents are entitled to such COBRA continuation
coverage; provided, however that Executive and Executive’s eligible dependents
shall be solely responsible for any requirements which must be satisfied or
actions that must be taken in order to obtain such COBRA continuation coverage
other than the payment of COBRA premiums. In addition, the Company will continue
to pay Executive Executive’s then current Base Salary for either the remainder
of the initial three-year Employment Period, minus 12 months and excluding any
Renewal Period, (up to 24 months), to be paid in accordance with the Company’s
regular payroll practices, or for a period of twelve (12) months, to be paid
over a period of 12 months in accordance with the Company’s regular payroll
practices, whichever is greater. Except as set forth in this Section 6(b), the
Company shall have no other obligations to Executive.
          (c) The Company’s obligation to provide the payments set forth in
Section 6(b) above shall be conditioned upon the following (the “Separation
Conditions”):
     (i) Executive’s execution and non-revocation of a separation agreement in a
form prepared by the Company, which will include a general release from

7



--------------------------------------------------------------------------------



 



liability so that Executive will release the Company from any and all liability
and claims of any kind as permitted by law; and
     (ii) Executive’s compliance with the restrictive covenants ( Section 8 )
and all post-termination obligations, including, but not limited to, the
obligations contained in this Agreement.
          (d) If Executive does not execute an effective separation agreement as
set forth in Section 6(c) above, the Company will not provide any payments or
benefits to Executive under Section 6(b). The Company’s obligation to make the
separation payments set forth in Section 6(b) shall terminate immediately upon
any breach by Executive of any post-termination obligations to which Executive
is subject.
     7. Change of Control.
          (a) Notwithstanding anything to the contrary in the Incentive Plan or
the Restricted Stock Award, upon a Change of Control, all Unvested Award Shares
granted to the Executive pursuant to the Restricted Stock Award shall
immediately, and without any action by the Board or any committee thereof, vest
and become Vested Award Shares.
          (b) Notwithstanding the provisions of Section 6 if, within one
(1) year following a Change of Control, the Company terminates Executive’s
employment Without Cause pursuant to Section5(h), or Executive resigns for Good
Reason, then the Company will pay Executive the following amounts:
     (i) all accrued but unpaid wages through the termination date, based on
Executive’s then current Base Salary;
     (ii) a separation payment equal to two times (2x) the sum of
(i) Executive’s then current Base Salary, and (ii) Executive’s average Bonus for
the two (2) year period prior to Change of Control, which separation payment
shall be paid within thirty (30) days of Executive’s termination date;
     (iii) a payment for all earned and accrued but unpaid bonuses;
     (iv) a payment for all approved, but unreimbursed, business expenses,
provided that a request for reimbursement of business expenses is submitted in
accordance with the Company’s policies and submitted within five (5) business
days of Executive’s termination date; and
     (v) payment of any COBRA continuation coverage premiums required for the
coverage of Executive and Executive’s eligible dependents under the Company’s
major medical group health plan for a period of up to 18 months (or, if less,
the period that Executive and Executive’s eligible dependents are entitled to
such COBRA continuation coverage); provided, however that Executive and
Executive’s eligible dependents shall be solely responsible for any requirements
which must be satisfied or actions that must be taken in order to obtain such
COBRA continuation coverage other than the payment of COBRA premiums. The
payments and benefits set forth in this

8



--------------------------------------------------------------------------------



 



Section 7 shall be provided to Executive in lieu of any benefits to which
Executive may be entitled to receive under Section 6(b) above; provided,
however, that Executive’s right to receive the separation payments and benefits
set forth in this Section 7 shall be subject to the Separation Conditions set
forth in Section 6(c) above. The separation payments and benefits set forth in
this Section 7 shall constitute full satisfaction of the Company’s obligations
under this Agreement, any Company policy, or otherwise.
     8. Executive’s Post-Termination Obligations.
          (a) Return of Materials. Upon the termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
Company’s property, including, but not limited to, keys, passcards, credit
cards, customer lists, rolodexes, tapes, software, computer files, marketing and
sales materials, and any other property, record, document or piece of equipment
belonging to the Company.
          (b) Set-Off. If Executive has any outstanding obligations to the
Company upon the termination of Executive’s employment for any reason, Executive
hereby authorizes the Company to deduct any amounts owed to the Company from
Executive’s final paycheck and/or any amounts that would otherwise be due to
Executive, including under Section 6 or Section 7 above.
          (c) Non-Disparagement. During Executive’s employment and upon the
termination of Executive’s employment with the Company for any reason, Executive
shall not make any disparaging or defamatory statements, whether written or
verbal, regarding the Company.
          (d) Restrictive Covenants. Executive acknowledge that the restrictions
contained in this Section 8 are reasonable and necessary to protect the
legitimate business interests of the Company, and will not impair or infringe
upon Executive’s right to work or earn a living after Executive’s employment
with the Company ends.
          (e) Trade Secrets and Confidential Information.
               (i) Executive represents and warrants that: (A) Executive is not
subject to any legal or contractual duty or agreement that would prevent or
prohibit Executive from performing the duties contemplated by this Agreement or
otherwise complying with this Agreement, and (B) Executive is not in breach of
any legal or contractual duty or agreement, including any agreement concerning
trade secrets or confidential information owned by any other party.
               (ii) Executive agrees that Executive will not: (A) use, disclose,
or reverse engineer the Trade Secrets or the Confidential Information for any
purpose other than the Company’s Business, except as authorized in writing by
the Company; (B) during Executive’s employment with the Company, use, disclose,
or reverse engineer (1) any confidential information or trade secrets of any
former employer or third party, or (2) any works of authorship developed in
whole or in part by Executive during any former employment or for any other
party, unless authorized in writing by the former employer or third party; or
(C) upon Executive’s resignation or termination (1) retain Trade Secrets or
Confidential Information,

9



--------------------------------------------------------------------------------



 



including any copies existing in any form (including electronic form), which are
in Executive’s possession or control, or (2) destroy, delete, or alter the Trade
Secrets or Confidential Information without the Company’s written consent.
               (iii) The obligations under this Section 8 shall remain in effect
as long as the information constitutes a trade secret or Confidential
Information under applicable law. The confidentiality, property, and proprietary
rights protections available in this Agreement are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright laws, trade secret and confidential information laws, and laws
concerning fiduciary duties.
          (f) Non-Competition. During the Restricted Period, Executive agrees
that Executive shall not perform the Duties, individually or on behalf of any
person, firm, partnership, association, business organization, corporation or
entity engaged in the Business within the Territory. The Parties agree and
acknowledge that: (i) the periods of restriction and Territory of restriction
contained in this Agreement are fair and reasonable in that they are reasonably
required for the protection of the Company and that the Territory is the area in
which Executive perform services for Company; and (ii) by having access to
information concerning employees and actual or prospective Customers of Company,
Executive shall obtain a competitive advantage as to the Company.
          (g) Non-Solicitation of Customers. During the Restricted Period,
Executive will not, directly or indirectly, solicit any Customer of the Company
for the purpose of providing any goods or services competitive with the Business
within the Territory. The restrictions set forth in this Section 8(g) apply only
to the Customers with whom Executive had Contact.
          (h) Non-Recruit of Employees. During the Restricted Period, Executive
will not, directly or indirectly, solicit, recruit or induce any Employee to
(i) terminate his or her employment relationship with the Company or (ii) work
for any other person or entity engaged in the Business.
          (i) Post-Employment Disclosure. During the Restricted Period,
Executive shall provide a copy of this Agreement to persons and/or entities for
whom Executive works or consults as an owner, partner, joint venturer, employee
or independent contractor. If, during the Restricted Period, Executive works or
consults for another person or entity as an owner, partner, joint venturer,
employee or independent contractor, Executive shall provide the Company with
such person or entity’s name, the nature of such person or entity’s business,
Executive’s job title, and a general description of the services Executive will
provide.
          (j) Resignation. Upon the termination of Executive’s employment with
the Company for any reason and upon the request of the Company, Executive shall
deliver to the Company a written resignation from all offices, membership on the
Board, and fiduciary positions in which Executive serves for the Company and
each of its subsidiaries and affiliates.
     9. Work Product. Executive’s employment duties may include inventing in
areas directly or indirectly related to the Business of the Company or to a line
of business that the Company may reasonably be interested in pursuing. If
ownership of all right, title, and interest to the legal rights in and to the
Work Product will not vest exclusively in the Company, then,

10



--------------------------------------------------------------------------------



 



without further consideration, Executive assigns all presently-existing Work
Product to the Company, and agree to assign, and automatically assign, all
future Work Product to the Company. The Company will have the right to obtain,
and hold in its own name, copyrights, patents, design registrations, proprietary
database rights, trademarks, rights of publicity, and any other protection
available in the Work Product. At the Company’s request, Executive agrees to
perform, during or after Executive’s employment with the Company, any acts to
transfer, perfect and defend the Company’s ownership of the Work Product,
including, but not limited to: (a) executing all documents (including a formal
assignment to the Company) necessary for filing an application or registration
for protection of the Work Product (an “Application”), (b) explaining the nature
of the Work Product to persons designated by the Company, (c) reviewing
Applications and other related papers, or (d) providing any other assistance
reasonably required for the orderly prosecution of Applications. Executive
agrees to provide the Company with a written description of any Work Product in
which Executive is involved (solely or jointly with others) and the
circumstances attendant to the creation sufficient of such Work Product.
     10. License. During Executive’s employment and after Executive’s employment
with the Company ends, Executive grants to the Company an irrevocable,
nonexclusive, worldwide, royalty-free license to: (a) make, use, sell, copy,
perform, display, distribute, or otherwise utilize copies of the Licensed
Materials, (b) prepare, use and distribute derivative works based upon the
Licensed Materials, and (c) authorize others to do the same. Executive shall
notify the Company in writing of any Licensed Materials Executive delivers to
the Company.
     11. Release. During Executive’s employment and after Executive’s employment
with the Company ends, Executive consents to the Company’s use of Executive’s
image, likeness, voice, or other characteristics in the Company’s products or
services. Executive releases the Company from any causes of action that
Executive have or may have arising out of the use, distribution, adaptation,
reproduction, broadcast, or exhibition of such characteristics.
     12. Injunctive Relief. Executive agrees that if Executive breaches
Section 8 of this Agreement: (a) the Company would suffer irreparable harm;
(b) it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by the Company, and (c) if the
Company seeks injunctive relief to enforce this Agreement, Executive hereby
waives and will not (i) assert any defense that the Company has an adequate
remedy at law with respect to the breach, (ii) require that the Company submit
proof of the economic value of any Trade Secret or Confidential Information, or
(iii) require the Company to post a bond or any other security. Nothing
contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.
     13. Payment of Defense Costs. If Executive is individually named as a
defendant in a lawsuit relating to or arising out of Executive’s employment with
the Company, then the Company agrees to pay the reasonable attorneys’ fees and
expenses Executive incurs in defending such lawsuit (the “Defense Costs”). The
Company will not pay any damages or any other sums or relief for which Executive
is held liable. Payment of the Defense Costs shall be the Company’s only
obligation under this Section 13 . If Executive is held liable, then Executive
agrees to reimburse the Company for all Defense Costs the Company paid to
Executive or on Executive’s behalf. The Company’s obligation under this
Section 13 shall not apply to any claim or lawsuit brought by the Company
against Executive.

11



--------------------------------------------------------------------------------



 



     14. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is determined to be unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
     15. Attorneys’ Fees. In the event of litigation relating to this Agreement,
the prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.
     16. Waiver. Either Party’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. Either
Party’s waiver of any breach of this Agreement shall not act as a waiver of any
other breach.
     17. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter of this Agreement. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties relating to the subject matter of
this Agreement, including without limitation that certain Employment Agreement
between the Company and the Executive dated December 6, 2004. Other than terms
of this Agreement, no other representation, promise or agreement has been made
with Executive to cause Executive to sign this Agreement.
     18. Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.
     19. Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
Executive. Executive shall not have the right to assign Executive’s rights or
obligations under this Agreement. The covenants contained in Section 8 of this
Agreement shall survive cessation of Executive’s employment with the Company,
regardless of who causes the cessation or the reason for cessation.
     20. Governing Law. The laws of the State of Tennessee shall govern this
Agreement. If Tennessee’s conflict of law rules would apply another state’s
laws, the Parties agree that Tennessee law shall still govern.
     21. No Strict Construction. If there is a dispute about the language of
this Agreement, the fact that one Party drafted the Agreement shall not be used
in its interpretation.
     22. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

     
To Company:
  Attention: Chief Executive Officer
 
  Education Realty Trust, Inc.
 
  530 Oak Court Drive, Suite 300
 
  Memphis, Tennessee 38117

12



--------------------------------------------------------------------------------



 



     
To Executive:
  Randall H. Brown
 
  3495 Sykes Grove Cove
 
  Collierville, Tennessee 38017

     Notice shall be deemed given and effective when deposited in the U.S. mail,
sent to the receiving party by electronic means or when actually received.
Either Party may change the address to which notices shall be delivered or
mailed by notifying the other party of such change in accordance with this
Section.
     23. Consent to Jurisdiction and Venue. Executive agree that any claim
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Tennessee. Executive consents to the
personal jurisdiction of the state and/or federal courts located in Tennessee.
Executive waives (a) any objection to jurisdiction or venue, or (b) any defense
claiming lack of jurisdiction or improper venue, in any action brought in such
courts.
     24. AFFIRMATION. Executive acknowledges that Executive has carefully read
this Agreement, Executive knows and understands its terms and conditions, and
Executive has had the opportunity to ask the Company any questions Executive may
have had prior to signing this Agreement.
     25. Compliance with Code ss.409A. It is intended that (a) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Code Section 409A and (b) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary herein, if the Company
determines (i) that on the date of Executive’s “separation from service” or at
such other time that Company determines to be relevant, Executive is a
“specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Company and (ii) that any payments to be provided to
Executive pursuant to this Agreement are or may become subject to the additional
tax under Code Section 409A(a)(1)(B) or any other taxes or penalties imposed
under Code Section 409A (“Section 409A Taxes”) if provided at the time otherwise
required under this Agreement, then such payments shall be delayed until the
date that is six (6) months after the date of Executive’s termination date or
such shorter period that, as determined by the Company, is sufficient to avoid
the imposition of Section 409A Taxes. Any payments delayed pursuant to this
Section 24 shall be made in a lump sum on the first day of the seventh month
following Executive’s separation from service (as such term is defined under
Treasury Regulation 1.409A-1(h)), or such earlier date that, as determined by
the Company, is sufficient to avoid the imposition of any Section 409A Taxes.
[SIGNATURES ON FOLLOWING PAGE]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
effective as of the Effective Date.

            EDUCATION REALTY TRUST, INC.
      By:   /s/ Paul O. Bower         Name:   Paul O. Bower        Title:  
President and Chief Executive Officer     

Date: 12/17/07

                  /s/ Randall H. Brown       Randall H. Brown           

Date: 12/17/07

14